This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRIAN STENGEL,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 35,530

 5 NEW MEXICO DEPARTMENT
 6 OF CORRECTIONS and
 7 JERRY ROARK,

 8          Defendants-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Raymond Z. Ortiz, District Judge

11 Brian Stengel
12 Reserve, NM

13 Pro Se Appellant

14 New Mexico Corrections Department
15 Nancy L. Vincent, Deputy General Counsel
16 Santa Fe, NM

17 for Appellees

18                                 MEMORANDUM OPINION

19 WECHSLER, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL E. VIGIL, Chief Judge


11 _________________________________
12 M. MONICA ZAMORA, Judge




                                            2